Citation Nr: 1213468	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disease, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for hand tremors, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for a left knee disability, to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for a right knee disability, to include as secondary to an undiagnosed illness.
7.  Entitlement to service connection for a left hip disability, to include as secondary to an undiagnosed illness.

8.  Entitlement to service connection for a right hip disability, to include as secondary to an undiagnosed illness.

9.  Entitlement to service connection for a left ankle disability, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966, from January 1991 to June 1991, from May 2000 to August 2000, and from November 2001 to December 2002.  He had additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified before the undersigned Veterans Law Judge at a hearing that was held at that RO in January 2007.  In March 2008, the Veteran relocated to Georgia.  Jurisdiction of his claims subsequently was transferred to the Atlanta, Georgia, RO.  In February 2009 and again in August 2010, the Board remanded the claims for additional development.

At his January 2007 Board hearing, the Veteran raised a new claim of entitlement to service connection for a right foot disability, and sought to reopen his previously denied claim of entitlement to service connection for a brain cyst, to include as due to an undiagnosed illness.  The Board referred those claims to the RO for appropriate action.  As action does not yet appear to have been taken, those claims are again referred to the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's skin disease, hand tremors, and bilateral shoulder and knee disabilities are all attributable to known clinical diagnoses, which were not incurred in or permanently aggravated by service and are otherwise unrelated to his periods of active duty.

2.  The preponderance of the evidence shows that the Veteran's current bilateral hip and left ankle complaints did not manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, are not shown by objective indications, and have not manifested to a compensable degree of 10 percent or more since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's currently diagnosed skin disease, hand tremors, and bilateral shoulder and knee disabilities, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2011).

2.  The criteria for service connection for the Veteran's claimed bilateral hip and left ankle disabilities, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic disabilities, including arthritis and organic diseases of the nervous system, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's currently diagnosed dyshidrosis of the skin is not condition for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran contends that he suffers from a skin disease, hand tremors, bilateral shoulder, knee, and hip disabilities, and a left ankle disability, which he claims are due to undiagnosed illnesses arising from his period of active duty in the Southwest Asian Theater of Operations during the first Persian Gulf War.  Throughout that period, the Veteran now contends, he was routinely exposed to nerve gas and other chemical toxins.  He further contends that all of the above disabilities manifested during one or more his periods of active duty and that direct service connection is therefore warranted. 
 
The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's contentions, the Board will consider whether service connection is warranted as due to an undiagnosed illness or on a direct basis.

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

The Veteran's service personnel records show that he served in the Southwest Asia Theater of Operations from January 1991 to June 1991 and was awarded the Southwest Asia Service Medical with three Bronze Service Stars.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), his status as a Persian Gulf Veteran is confirmed.  Accordingly, the Board must now consider whether service connection is warranted under 38 C.F.R. § 3.317 or under any other alternate basis for his claimed disabilities.

In addition to confirming his Persian Gulf War service, the Veteran's service personnel records show that his military occupational specialties were materiel storage and handling specialist and chemical operations specialist.  Therefore, those records lend credibility to the Veteran's accounts of nerve gas and toxic chemical exposure.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, those records suggest that, while a layperson, the Veteran likely had the requisite in-service training to recognize nerve gas and related chemical hazards.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concedes that he was likely exposed to chemicals in service.  Nevertheless, in order for the Veteran to prevail on a theory of direct service connection, there must still be evidence linking his chemical exposure, or other in-service injury, to a current disease or disability.  

The Veteran's service medical records show that, in December 1990, he was treated for a left ankle sprain.  However, his symptoms resolved without complication and there were no further findings of left ankle problems while he was on active duty.  Nor were there any subjective reports or diagnoses of skin rashes, hand tremors, or bilateral shoulder, knee, or hip problems throughout the entirety of his active service.  

Notwithstanding the lack of in-service pathology, the Board recognizes that, between periods of qualifying active duty, the Veteran underwent a December 1996 Gulf War examination and a July 1999 joints examination.  On both occasions, he reported a history of migratory joint pain in his upper and lower extremities.  Nevertheless, clinical testing was negative for any contemporaneous joint abnormalities and definitive diagnoses were not established.  Nor were any opinions rendered relating the Veteran's complaints to his periods of active service.

Additionally, the Board observes that VA medical records and examination reports dated from June 1999 to July 2002 contain diagnoses of benign familiar hand tremors and essential tremors that had persisted "since the Gulf War."  However, the VA clinicians who rendered those assessments did not indicate that they had reviewed the Veteran's pertinent medical history.  Nor did they provide any independent rationale for their findings.  

The Veteran's claims folder is otherwise negative for any subjective or objective evidence of skin rashes, hand tremors, or joint abnormalities prior to his final release from service.  Moreover, the Board considers it significant that no such problems were alleged or found at the time of his separation.  Therefore, the Board finds that chronicity in service is not established in this case and a continuity of symptoms after discharge is required to support the Veteran's claims.  38 C.F.R. § 3.303 (b) (2011).

The pertinent post-service evidence consists of a report of a December 2007 environmental exposure evaluation in which a private physician assessed the Veteran with dermatitis and peripheral neuropathy, manifested by tingling and numbness in his extremities.  Significantly, the physician opined that it was "very possible" that those conditions were related to the Veteran's exposure to nerve gas and toxic chemical solvents during his period of service in the Persian Gulf.  However, that physician did not provide a rationale for the opinion or indicate that it was based on any evidence apart from the Veteran's own statements.

The record thereafter shows that, in accordance with the Board's initial remand, the Veteran underwent a series of skin, neurological, and joint examinations in June and July 2009.  During his June 2009 skin examination, he reported a history of chronic, pruritic rashes on his lower extremities that had begun during his service in the Persian Gulf.  Clinical evaluation revealed current evidence of rashes, which the VA examiner diagnosed as dermatitis, not otherwise specified.  However, after noting that the Veteran's service medical records did not reveal any complaints or clinical findings of skin problems, the VA examiner indicated that he could not determine whether the Veteran's dermatitis was related to his active service without resorting to speculation.  

During his subsequent July 2009 neurological examination, the Veteran reported a history of hand tremors that had arisen in the early 1990s.  In addition to noting the Veteran's current complaints, the examining VA clinician made reference to his VA treatment records, documenting hand tremors that had persisted "since the Gulf War,"  However, that examiner did not provide any independent opinion regarding the etiology of the Veteran's tremors.  

In contrast, the VA clinician who conducted the Veteran's July 2009 joint examination did provide an etiological opinion with respect to his current shoulder, hip, knee, and ankle complaints.  After reviewing the results of clinical tests and X-rays, which were negative for any joint abnormalities, the examiner determined that the Veteran's reported symptoms were consistent with a diagnosis of fibromyalgia.  However, that examiner then indicated that fibromyalgia was a systemic disease unassociated with any prior injury and independent of any aspect of the Veteran's active service.  

In an effort to rebut the July 2009 examiner's findings, the Veteran submitted an April 2010 statement from a VA physician, who noted the Veteran's Gulf War service.  That physician then opined that the Veteran's fibromyalgia was a qualifying chronic disability for which service connection could be established pursuant to Gulf War protocols.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  However, that physician's statement did not include a rationale specifically relating the Veteran's fibromyalgia to his Gulf War service or explaining why a diagnosis of fibromyalgia was warranted.

After reviewing the above evidence, the Board remanded the Veteran's claims for a follow-up VA Gulf War examination, which was administered in December 2010.  At that time, the Veteran reiterated his prior complaints of skin problems, hand tremors, and upper and lower extremity joint abnormalities, which he collectively attributed to his Gulf War service.  

Clinical assessment of the Veteran's skin revealed evidence of a lower extremity rash, which was treated with hydrating ointment.  Contemporaneous testing also showed that the Veteran had neurological disturbances in his upper extremities and degenerative changes in his shoulder and knee joints, bilaterally.  Conversely, no objective evidence of bilateral hip or left ankle abnormalities was shown.  On the contrary, range of motion testing was normal with respect to both sets of joints and there were no findings of other hip or ankle impairment.  Nor were there any clinical findings of multijoint abnormalities, to specifically include rheumatoid arthritis.  

Based on the results of the examination, and a review of the entire claims folder, the December 2010 examiner opined that the Veteran's skin problems supported a diagnosis of dyshidrosis, which was less likely than not related to his service.  As a rationale for that opinion, the examiner noted the dearth of in-service complaints and clinical findings of skin problems.  The examiner further determined that the Veteran's skin problems were attributable to a known clinical diagnosis and, thus, could not be considered manifestations of an undiagnosed illness.

Similarly, the December 2010 VA examiner concluded that the Veteran's upper extremity neurological problems comported with a diagnosis of essential hand tremors, which were independent of his active service.  In support of that finding, the examiner noted that not only had the Veteran declined to seek treatment for his hand tremors in service, he had managed to work successfully for 30 years as a beach supervisor during those periods when he was not deployed on active duty.  Consequently, the examiner concluded that the Veteran's current essential hand tremors were less likely than not related to any aspect of his service and more likely a function of the aging process and heredity.

The VA examiner also concluded that the Veteran's bilateral shoulder and knee complaints supported a clinical diagnosis of degenerative arthritis, which was a natural outgrowth of the aging process and less likely than not related to his active service.  

Conversely, the examiner determined that the Veteran's reported bilateral hip and left ankle problems did not have a known pathology as clinical testing had been negative for any evidence of limitation of motion or other abnormalities of the affected joints.  Nevertheless, the examiner opined that the Veteran's alleged pain in his hips and left ankle were neither manifestations of a undiagnosed Gulf War illness nor otherwise related to his active service.  The examiner noted that the Veteran had not sought any in-service treatment for hip infirmities and had made only one in-service report of left ankle problems, which had resolved without apparent complication.  The examiner further noted that the Veteran's civilian work history, both in between and after his periods of active duty, did not reveal any evidence of bilateral hip or ankle abnormalities and, thus, did not suggest a nexus between his active service and current complaints.

In addition to rendering the above findings, the December 2010 examiner determined that, notwithstanding the reports of the July 2009 examiner and the April 2010 treating clinician, the Veteran's overall medical history did not warrant a diagnosis of fibromyalgia.  On the contrary, the December 2010 examiner observed that the Veteran's shoulder, hip, knee, and ankle complaints were all joint related, not muscle group related.  Therefore, the examiner concluded that those complaints were entirely inconsistent with the underlying symptoms of fibromyalgia, which affected the function of the muscle cells.  

The subsequent evidence of record shows that the Veteran has continued to seek treatment for multiple service and nonservice-connected disabilities.  He also has sought information from VA treating providers regarding the provisions governing awards of service connection for fibromyalgia in Gulf War Veterans.  However, none of the clinical or lay evidence dated since the Veteran's last VA examination contains any new opinion evidence that supports his service connection claims.  Therefore, the Board finds that no new VA examinations or related development is warranted with respect to those claims.  38 C.F.R. § 3.159 (c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the December 2010 VA examiner's opinion, indicating that the Veteran's current skin, hand, shoulder, hip, knee, and ankle problems did not warrant a diagnosis of fibromyalgia and were unrelated to his active service, to be the most probative and persuasive evidence of record.  That VA examiner's opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that VA examiner's findings are consistent with other competent evidence of record.  The evidence is negative for any relevant in-service treatment, apart from an isolated occurrence of left ankle sprain, which the examiner found resolved without apparent complication.  Similarly, that evidence does not reveal any nonservice episodes of skin, neurological, or joint problems, which have been related to the Veteran's periods of active duty.  Moreover, the Board considers it significant that the December 2010 VA examiner's report was prepared directly to address the issues on appeal and constitutes the most recent medical opinion evidence of record.  Therefore, the Board finds that opinion represents the most comprehensive assessment of the Veteran's reported complaints in the context of their relevant history.  38 C.F.R. § 4.1 (2011)  Indeed, that is apparent from the text of the December 2010 examiner's report, which expressly refers to and reconciles the countervailing findings of the prior VA and private clinicians.  

Those prior clinicians include the VA medical providers who treated the Veteran for benign familiar hand tremors in the late 1990s and early 2000s and opined that the condition had persisted since the Gulf War.  However, in contrast with the December 2010 VA examiner, those clinicians did not support their findings with any rationale.  Nor did they indicate that those findings were based on a review of the Veteran's pertinent medical history.  Therefore, the Board considers their findings to be less probative than those of the December 2010 examiner.  

The same is true with respect to the findings of the June 2009 VA skin examiner, who could not determine whether the Veteran's skin rashes were related to his active service without resorting to speculation.  Such an opinion is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Also somewhat speculative is the finding of the December 2007 private physician, who opined that the Veteran's skin and nerve problems were "very possibly" related to his Persian Gulf-era nerve gas and toxic solvent exposure.  Therefore, while supportive of the Veteran's claims, that opinion also carries reduced probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the Board observes that the December 2007 private physician did not provide a rationale for the opinion, nor indicate that it was based on a review of the claims folder or relevant medical history.  That further reduces the evidentiary weight of that examiner's findings.  38 C.F.R. § 4.1 (2011); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board acknowledges that claims folder review is not a requirement for private medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, the Board observes the December 2007 clinician did not demonstrate a familiarity with the Veteran's pertinent in-service or post-service history.  On the contrary, that clinician appears to have based the opinion entirely on the Veteran's statements.  Therefore, the Board finds that clinician's finding is no more probative than facts alleged by the Veteran himself.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (Veteran's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional).  Indeed, a medical opinion premised upon an unsubstantiated account of a claimant is of negligible probative weight.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, the Board concludes that the December 2007 clinician's opinion is insufficient to rebut the negative nexus findings of the December 2010 VA examiner.  Furthermore, the December 2010 VA examiner made the findings with access to the December 2007 opinion and provided contradictory findings after review of the file and examination of the Veteran.

Similarly insufficient are the findings of the July 2009 neurological examiner, who noted the Veteran's reports of hand tremors persisting since the Gulf War, but did not provide any opinion regarding the etiology of that condition.  Therefore, the July 2009 examiner's report is no more probative with respect to the Veteran's claim that his own lay assertions.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).

In contrast, the Board recognizes that the July 2009 and April 2010 VA clinicians rendered diagnoses of fibromyalgia.  However, those diagnoses were neither based on review of the Veteran's pertinent history, nor supported by any rationale.  Therefore, they are less probative than the negative fibromyalgia diagnosis rendered by the December 2010 VA examiner.  The December 2010 VA examiner specifically explained why a diagnosis of fibromyalgia was not warranted with a rationale.  In any event, the Board observes that, while the July 2009 VA clinician concluded that the diagnostic criteria for fibromyalgia had been met, that physician proceeded to opine that the condition was less likely than not related to the Veteran's active service.  Consequently, that clinician's opinion is not entirely inconsistent with the December 2010 examiner's negative nexus opinion, which the Board has afforded great probative weight.

Based on a careful review of the evidence of record, including the Veteran's service and post-service medical records, and, in particular, the December 2010 VA examiner's opinion, the Board finds that the Veteran's current skin disease, hand tremors, and bilateral shoulder and knee arthritis are all attributable to known clinical diagnoses.  Therefore, service connection for those disabilities cannot be granted due an undiagnosed illness due to service in the Persian Gulf.  38 C.F.R. § 3.317 (2011). 

Conversely, the Board recognizes that the Veteran's complaints of bilateral hip and left ankle pain were found to be of unknown pathology in the most recent VA examiner's opinion, which is considered highly probative.  However, the evidence of record does not contain any objective indications of in-service bilateral hip abnormalities.  Moreover, that evidence shows that the Veteran's one episode of treatment for left ankle problems occurred in December 1990, prior to his Gulf War service.  Furthermore, the record is negative for any subsequent evidence that objectively indicates that a bilateral hip or left ankle abnormality has persisted for six months or longer to a degree of 10 percent or more under the VA rating schedule.

The Board has considered whether the Veteran's reported hip and ankle symptoms would warrant a compensable rating under applicable diagnostic codes.  In this regard, the Board observes that the RO has determined that the Veteran's subjective complaints of hip pain are most closely analogous to ankylosis of the hip, which is ratable under Diagnostic Code 5250.  38 C.F.R. § 4.71a, Diagnostic 5250 (2011).  Additionally, the RO has concluded that the Veteran's left ankle complaints most nearly approximate limitation of ankle motion, which is ratable under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic 5271 (2011).  

Both of the above diagnostic codes fall within the VA Rating Schedule for musculoskeletal disabilities.  Such disabilities are rated primarily based on the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  However, the evidence does not show any injury of the hip.  Therefore, the Board finds that a compensable rating is not warranted for the claimed hip disability pursuant to 38 C.F.R. § 4.59.  Furthermore, left ankle findings have not been consistently or objectively shown to manifest in a painful, unstable, or malaligned joint such that a compensable rating can be assigned pursuant to 38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the hip and the ankle are each considered a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, the Board observes that, in order to qualify for a compensable rating under Diagnostic Code 5250, the Veteran would need to exhibit hip ankylosis that results in favorable reduction of flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  No such evidence has been alleged or shown.  On the contrary, during his December 2010 VA examination, the Veteran's hips were expressly found to be unencumbered by ankylosis.  Moreover, the record does not otherwise show that he has ever been assessed with that particular disability.  Consequently, the Board finds that he does not meet the criteria for the minimum compensable rating available under Diagnostic Code 5250.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).  

Nor does the Veteran meet the criteria for compensable rating with respect to his left ankle complaints.  Those complaints have been found to approximate the criteria under Diagnostic Code 5271, which provides for a 10 percent rating based upon moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  Parenthetically, the Board notes that, for VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

Here, the results of the Veteran's December 2010 VA examination, the only occasion in which range of motion testing was conducted, definitively showed that his left ankle plantar flexion and dorsiflexion fell within normal limits.  Therefore, the Board has no basis to assign a 10 percent rating under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  Moreover, in the absence of any complaints or clinical findings of limitation of hip or ankle motion throughout the entire pendency of the appeal, the Board finds that a compensable rating is not warranted under any of the range of motion codes pertaining to those joints.  Further, the Board considers it significant that, at the time of his most recent VA examination, the Veteran was expressly found to have no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  He also was determined to be free from any flare-ups of joint pain.  Thus, the Board finds that compensable ratings for hip and ankle problems are not warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Nor is there any basis to assign a compensable rating under any of the other musculoskeletal codes pertaining to the hips and ankles.  On the contrary, the Veteran has neither alleged nor been shown to meet the diagnostic criteria for degenerative or traumatic arthritis, hip flail joint, or other impairment of the thigh or femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253, 5254, 5255 (2011).  Nor has his left ankle been found to meet the diagnostic criteria for diagnosis of arthritis, impairment of the tibia or fibula, ankylosis, subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalus, or astragalectomy. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5272, 5273, 5274 (2011).  Thus, the Board has no basis to conclude that his alleged hip and ankle disabilities have manifested to a degree of 10 percent or higher under any of those particular codes.

Moreover, the December 2010 VA examiner's report expressly shows that the Veteran's reported symptoms do not meet the diagnostic criteria for rheumatoid arthritis, and there is no evidence that suggests otherwise.  The Board finds the December 2010 VA examiner's findings that the Veteran's symptoms are inconsistent with fibromyalgia to be more persuasive than the contrary evidence.  Therefore, the Board finds that his symptoms have not approximated a 10 percent rating under the rating codes specific to either of those disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5002, 5025 (2011).

Having determined that the Veteran's alleged hip and left ankle disabilities have not warranted compensable ratings under the musculoskeletal codes, the Board has considered the diagnostic criteria pertaining to the nerves and muscle groups.  However, the Veteran does not contend, nor does the record otherwise show, that he has any history of nerve or muscle injuries involving his hips or left ankle.  Moreover, his service and post-service medical records and VA examination reports contain no findings of neurological abnormalities in the hips or ankles.   Nor do those records or reports reveal any evidence of muscle atrophy, loss of power, or fatigability in those joints.  On the contrary, the most recent VA examiner expressly noted, as a rationale for why a diagnosis of fibromyalgia was unwarranted, that the Veteran's joint complaints had no bearing on any of his muscle groups.  Accordingly, the Board finds that any nerve or muscular symptomatology, assuming such symptomatology even exists, has not risen to the level of 10 percent rating or higher during the period since service.  38 C.F.R. §§4.73, 4.124a (2011).

The Board can find no other applicable diagnostic code that could be used to analogously rate the Veteran's subjective complaints of hip and ankle symptoms.  Moreover, the Veteran himself has not alleged that those symptoms are ratable by analogy under another diagnostic code.  Thus, the Board finds that the Veteran's symptoms, while not attributable to definite pathologies, are not and never have been associated with objective indications of chronic disability, which manifested either during service in the Southwest Asia Theater of Operations or, subsequently, to a degree of 10 percent under an appropriate diagnostic code.  

Similarly, the Board concludes that the Veteran's hip and ankle symptoms have not comported with the criteria for a medically unexplained chronic multisymptom illness, such as fibromyalgia.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  On the contrary, while tentative diagnoses of fibromyalgia have been rendered in the course of this appeal, the probative evidence of record does not show that the Veteran meets the diagnostic criteria for that disability.  Moreover, the Board considers it significant that, during the pendency of this appeal, the RO issued a September 2010 rating decision denying a separate claim for service connection for fibromyalgia.  The Veteran did not appeal that rating decision and, thus, it is not ripe for reversal by the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Marsh v. West, 11 Vet. App. 468 (1998) (Board has an obligation to assess its own jurisdiction on claims).  Nevertheless, that would be the effective outcome if the Board were to conclude that service connection were presumptively warranted for a qualifying chronic disability manifested by fibromyalgia under 38 U.S.C.A. § 1117(b).  The avoidance of such jurisdictional encroachment is yet another factor weighing against a grant of service connection in this instance.

Next, the Board has considered whether the Veteran's hip and ankle symptoms have approximated a medically unexplained chronic multi-symptom illness other than fibromyalgia.  However, neither the lay nor the medical evidence of record suggests that the Veteran's symptoms meet the criteria for chronic fatigue syndrome or any of the other medically unexplained chronic multi-symptom illnesses for which service connection may be presumed.  38 U.S.C.A § 1117(d) (West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2011).  Accordingly, the Board concludes that service connection for the Veteran's bilateral hip and left ankle complaints is not warranted under the Gulf War presumptions.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).

Nor is service connection otherwise warranted on a direct or presumptive basis for any of the conditions at issue in this appeal.  First, with respect to the Veteran's currently diagnosed skin disease, hand tremors, and bilateral shoulder and knee disabilities, the preponderance of the evidence does not establish a nexus between those disabilities and his qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence expressly weighs against such a finding as the December 2010 VA examiner has expressly determined that those disabilities were neither caused nor aggravated by the Veteran's service in the Southwest Asia Theater of Operations or by any other aspect of his active duty.  The Board considers that VA examiner's opinion to be highly probative and persuasive.  Moreover, the Veteran has not submitted any competent evidence suggesting a nexus between his current skin, hand, shoulder, and knee disabilities and his active service, including his documented Gulf War service.  Accordingly, the Board finds that direct service connection is not warranted for those disabilities.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Turning to the Veteran's alleged bilateral hip and left ankle conditions, the Board observes that in all claims for service connection, apart from those brought under the provisions of 38 C.F.R. § 3.317, which have already been addressed, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Veteran's subjective complaints of bilateral hip and ankle pain have not been related to clinically diagnosed disabilities.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Even assuming, without conceding, that the Veteran did have currently diagnosed bilateral hip and left should disabilities, service connection would not be warranted in the absence of competent evidence that such conditions were caused or aggravated by any aspect of his active service.  Such evidence has not been presented here.  On the contrary, the December 2010 VA examiner concluded that, while the Veteran's bilateral hip complaints had no definite pathology, they were unrelated to his military history and more likely than not the result of the natural aging process.  Similarly, that examiner opined that the Veteran's left ankle complaints were also consistent with the aging process and bore no etiological relationship to his in-service treatment for left ankle sprain or any other aspect of his active duty.  Thus, even if the Board were to accept that the Veteran has currently diagnosed hip and ankle disabilities, there would be no basis in the record to grant service connection for those disabilities.

Additionally, while cognizant of the Veteran's complaints of chronic skin rashes, hand tremors, and joint problems dating back to his periods of active duty, the Board considers it significant that he did not exhibit any related symptoms during service, apart from the left ankle sprain that has been clinically distinguished from his current joint complaints.  Moreover, the Veteran's current skin, hand, and joint symptoms did not manifest until several years after his release from active duty.  Therefore, the Board concludes that the record does not support a finding of a continuity of symptomatology, which further weighs against the Veteran's claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the evidence does not show that any hand tremors, shoulder or knee arthritis, or any other chronic disability contemplated under 38 C.F.R. § 3.309 manifested to a compensable degree within one year following his separation from service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2011).

In reaching these determinations, the Board is mindful of the Veteran's assertions that his skin, hand, and joint symptoms are all related to his active duty, including his exposure to nerve gas and other toxic chemicals during the first Persian Gulf War.  The Board considers the Veteran's account of in-service exposure to chemicals to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board finds that the Veteran is also competent to report a history of skin, hand, and joint symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2011);.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates those perceived symptoms to his active service, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current skin, hand, and joint complaints and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is sufficient in a particular case is a fact issue to be addressed by the Board). 

In sum, the weight of the probative evidence demonstrates that the Veteran's skin disease, hand tremors, and bilateral shoulder and knee disabilities are attributable to known clinical diagnoses that first manifested more than one year after his period of active service and are not related to his service or to any incident therein.  Moreover, the Board finds that the preponderance of the evidence shows that the Veteran's reported bilateral hip and left knee problems did not manifest during his period of active service, are not related to that service or to any incident therein, and have not manifested to a degree of 10 percent or more at any time since separation.  As the preponderance of the evidence is therefore against the appellant's claims for service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2011). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of his claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specifically, VA sent the appellant letters dated in October 2002, June 2004, April 2010, November 2010, a rating decision in July 2003, a statement of the case in June 2004, and a supplemental statement of the case dated in October 2005.  Those documents discussed the particular legal requirements applicable to his service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  Additionally, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his written statements and January 2007 Travel Board testimony expressing disagreement with the specific reasons that the RO denied his claims.  Thereafter, the Veteran's claims were readjudicated in the February 2010 supplemental statement of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the Board finds that any deficiency in the notice to the Veteran regarding his skin, hand, shoulder, knee, hip, and ankle claims constitutes harmless error, and he is not prejudiced by the Board's consideration of those claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the final supplemental statement of the case issued in December 2011.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded multiple medical examinations and has had the opportunity to testify at the January 2011 hearing with respect to all of the issues that have been adjudicated herein.  Significantly, the Veteran has not alleged any inadequacy regarding the examinations conducted in support of his claims.  Nor has he raised any due process concerns with respect to the hearing held in connection with those claims.  Accordingly, the Board finds additional examinations are not warranted with respect to those claims and that VA's duties to assist with respect to the Veteran's Travel Board hearing have been met.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board finds that additional development is unnecessary with respect to the Veteran's skin, hand, and joint disability claims and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disease, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for hand tremors, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a right knee disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a left hip disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to an undiagnosed illness, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


